Upon consideration of appellants' petition for a rehearing of this cause it is ordered that the petition for rehearing be granted insofar as this Court has affirmed the decree of dismissal of the bill of complaint and that such decree of dismissal of the bill of complaint be vacated and set aside and that this cause be remanded to the Circuit Court with leave to complainants to file an amended bill of complaint if they can, which will be in conformity with the opinion in this Court filed May 9, 1933, which opinion is adhered to on this petition for rehearing as stating the law of this case. In all other respects (except as to the *Page 565 
dismissal of the bill of complaint), the decree appealed from is reaffirmed on this petition for a rehearing and the clerk directed to issue the mandate of this Court accordingly. It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.